DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method and Device for Encoding and Decoding Image Involving Gradual Refresh Technique. 
Claim Objections
Claim 1 is objected to because of the following informalities:  “the sequence” in line 6 should read “the sequence of pictures” for consistency.  Further, “the group” in line 11 should read “the group of pictures associated with the first picture”. Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  “the group” in line 1 should read “the group of pictures associated with the first picture” for consistency. Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “the group” in line 3 should read “the group of pictures associated with the first picture” for consistency. Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “the sequence” in line 9 should read “the sequence of pictures” for consistency.  Further, “the group” in line 14 should read “the group of pictures associated with the first picture”. Appropriate correction is required.
Claim 16 is objected to because of the following informalities:  “the group” in line 4 should read “the group of pictures associated with the first picture” for consistency. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6-9, 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/092897 A1 (“Wang”) in view of US 2021/0409691 A1 (“Hendry”).
Regarding claim 1, Wang discloses a video decoding method (e.g. see Fig. 6 illustrating an example process that a video decoder 30 in Fig. 3 perform decoding of encoded video data) for decoding a sequence of pictures (e.g. see series or sequence of pictures to form a GDR set, e.g. see at least paragraphs [0058]-[0059]) using gradual refresh (e.g. see gradual decoding refresh (GDR), e.g. see at least e.g. see at least paragraphs [0058]-[0059]), comprising:  decoding identification information for identifying a first picture to which the gradual refresh has been applied in the sequence (e.g. see identify the GDR picture as a picture associated with a recovery point SEI message, e.g. see at least paragraphs [0058]-[0059]; also see detect an access unit that includes GDR picture 90A in Fig. 4 also includes a recovery point SEI message, e.g. see at least paragraphs [0165]-[0166]), and determining a picture order count (POC) value of the first picture (e.g. see POC value of GDR picture 90A, e.g. see at least paragraphs [0165]-[0166]); decoding group size information for identifying a group of pictures associated with the first picture to which the gradual refresh has been applied (e.g. see recovery_poc_cnt syntax element used to identify GDR set associated with first GDR picture, 90A in Fig. 4, e.g. see at least paragraphs [0059], [0165]-[0166]); determining a POC value of a second picture corresponding to a last picture belonging to the group based on the group size information (e.g. see POC count of recovery  point picture 90N in Fig. 4, e.g. see at least paragraphs [0165]-[0166]); and determining the group of pictures associated with the first picture using the POC value of the first picture and the POC value of the second picture (e.g. see GDR set 90 in Fig. 4, e.g. see at least paragraphs [0165]-[0166]).    
Although Wang discloses the gradual refresh is allowed (e.g. see detect the start of a GDR set based on detecting the recovery point SEI message in the received encoded video bitstream, e.g. see at least paragraphs [0064], [0098]), it is noted Wang differs from the present invention in that it fails to particularly disclose decoding, from a header of the sequence in a bitstream, a flag indicating whether the gradual refresh is allowed. Hendry however, teaches decoding, from a header of the sequence in a 
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Wang and Hendry before him/her, to modify the gradual decoding refresh with temporal scalability support in video coding of Wang with Hendry in order to improve video coding by having the ability to restrict dirty data from being output and offer the user a better user experience when videos are sent, received, and/or viewed. 
Regarding claim 2, Wang further discloses wherein the identification information is decoded (e.g. see identify the GDR picture as a picture associated with a recovery point SEI message, e.g. see at least paragraphs [0058]-[0059]; also see detect an access unit that includes GDR picture 90A in Fig. 4 also includes a recovery point SEI message, e.g. see at least paragraphs [0165]-[0166]) from a header of the first picture (e.g. see sequence or picture parameter set, e.g. see paragraph [0140]), and wherein, when the identification information indicates that the first picture is to be subjected to the gradual refresh, the group size information is decoded from the header of the first picture (e.g. see recovery_poc_cnt syntax element included in the recovery point SEI message, e.g. see at least paragraphs [0059], [0165]-[0166]).  
Regarding claim 3, although Wang discloses wherein pictures having a POC value greater than or equal to the POC value of the first picture and less than the POC value of the second picture (e.g. see POCs of GDR picture 90A and recovery point picture 90N in Fig. 4, e.g. see at least paragraphs [0165]-[0166]), it is noted Wang differs from the present invention in that it fails to particularly disclose are not allowed to be displayed after being decoded.  Hendry however, teaches are not allowed to be displayed after being decoded (e.g. see prevent a GDR picture and any trailing pictures between GDR picture and a recovery point picture in output order from being output to a display, e.g. see at least paragraph [0120]).  The motivation above in the rejection of claim 1 applies here. 
Regarding claim 6, Wang further discloses wherein each of the pictures belonging to the group of pictures associated with the first picture includes refresh regions at different positions (e.g. see region refresh information SEI message, e.g. see at least paragraph [0060]), the refresh regions being gradually decoded as the respective pictures belonging to the group are decoded (e.g. see gradual decoding refresh (GDR), e.g. see at least e.g. see at least paragraphs [0058]-[0059]), and wherein all the decoded 
Regarding claim 7, Wang further discloses wherein only intra-prediction decoding is allowed for the refresh regions (e.g. see refreshed region shall contain only coding units coded in an intra coding mode, e.g. see at least paragraphs [0156]-[0158]).  
Regarding claim 8, Wang further discloses wherein both intra-prediction decoding and inter-prediction decoding are allowed for non-refresh regions in each of the pictures belonging to the group of pictures associated with the first picture (e.g. see refreshed region shall contain only coding units coded in an intra coding mode, e.g. see at least paragraphs [0156]-[0158]; thus, inter-prediction maybe additionally used for non-refreshed regions).  
  Regarding claim 9, Wang further discloses further comprising: decoding position information indicating positions of the refresh regions in each of the pictures belonging to the group of pictures associated with the first picture (e.g. see region refresh information SEI message that includes information on refreshed and non-refreshed regions of pictures in the GDR set, e.g. see at least paragraph [0060]).   
Regarding claim 12, although Wang discloses wherein, when the reference picture combining the decoded refresh regions is used for inter-prediction of a target block to be decoded in said another picture, the target block is predicted using the reference picture  (e.g. see random access… video data encoded according to GDR, following one or more pictures in decoding order, the entire picture region can be correctly decoded at a position (e.g., at the recovery point) in the bitstream, e.g. see at least paragraph [0097]; thus, the last picture at recovery point is used as reference for the following one or more pictures, which includes inter-prediction), it is noted Wang differs from the present invention in that it fails to particularly disclose after the boundary between the decoded refresh regions is filtered. Hendry 
	Regarding claims 13-15, the claims recite analogous limitations to the claims above and are therefore rejected on the same premise. Further, Wang discloses the video decoding apparatus, one or more processors and one or more memories (e.g. see at least Fig. 3, e.g. see at least paragraphs [0043], [0103]).  
Claims 4-5, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/092897 A1 (“Wang”) in view of US 2021/0409691 A1 (“Hendry”) in further view of US 2021/0360291 A1 (“Skupin”) in further view of US 2015/0373358 A1 (“Pang”). 
Regarding claim 4, although Wang discloses wherein, when a block in a picture belonging to the group is inter-predicted (e.g. see refreshed region shall contain only coding units coded in an intra coding mode, e.g. see at least paragraphs [0156]-[0158]; thus, inter-prediction maybe additionally used for non-refreshed regions), it is noted Wang differs from the present invention in that it fails to particularly disclose prediction using a reference block padded with a predefined value is allowed 36Attorney Docket No. 050839-839N0 US (Patent) for the block.  Skupin and Chuang however, teaches prediction using a reference block padded (Skupin: e.g. see using padding for portions of reference picture 108 pointed to by motion vectors which exceed the borders of the refreshed picture region 110, e.g. see at least paragraph [0114]) with a predefined value is allowed 36Attorney Docket No. 050839-839N0 US (Patent) for the block (Pang: e.g. see padding to generate reference samples based on a predefined value equal to 2<<(B-1) where B is the bitdepth, e.g. see at least paragraphs [0104]-[0105]).  
Therefore, given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the references of Wang, Hendry, Skupin and Pang before him/her, to incorporate Skupin and Pang into the gradual decoding refresh with 
Regarding claim 5, Wang in view of Skupin and Pang further teaches wherein the predefined value is derived from a bit depth of pixel values (Pang: e.g. see padding to generate reference samples based on a predefined value equal to 2<<(B-1) where B is the bitdepth, e.g. see at least paragraphs [0104]-[0105]).  The motivation above in the rejection of claim 4 applies here. 
Regarding claim 16, although Wang discloses wherein, when the first picture is a picture to which the gradual refresh has been applied, the one or more processors are configured to generate a reference picture (e.g. see refreshed region shall contain only coding units coded in an intra coding mode, e.g. see at least paragraphs [0156]-[0158]; thus, inter-prediction maybe additionally used for non-refreshed regions; both intra and inter predictions require reference picture) and further discloses when a block in a picture belonging to the group is inter-predicted (e.g. see refreshed region shall contain only coding units coded in an intra coding mode, e.g. see at least paragraphs [0156]-[0158]; thus, inter-prediction maybe additionally used for non-refreshed regions), it is noted Wang differs from the present invention in that it fails to particularly disclose a reference picture padded with a predefined value, and prediction using the reference picture padded with the predefined value is allowed for the block. Skupin and Chuang however, teaches a reference picture padded (Skupin: e.g. see using padding for portions of reference picture 108 pointed to by motion vectors which exceed the borders of the refreshed picture region 110, e.g. see at least paragraph [0114]) with a predefined value (Pang: e.g. see padding to generate reference samples based on a predefined value equal to 2<<(B-1) where B is the bitdepth, e.g. see at least paragraphs [0104]-[0105]), and prediction using the reference picture padded (Skupin: e.g. see using padding for portions of reference picture 108 pointed to by motion vectors which exceed the borders of the refreshed picture region 110, e.g. see at least paragraph [0114]) with the predefined value is allowed for the block (Pang: e.g. see padding to generate reference samples based on a predefined value equal to 2<<(B-1) where B is the bitdepth, e.g. see at least paragraphs [0104]-[0105]). The motivation above in the rejection of claim 4 applies here. 
Allowable Subject Matter
Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hu et al., US 2019/0373276 A1, discloses gradual decoder refresh techniques with management of reference pictures
Wang, US 2014/0185670 A1, discloses progressive refinement with temporal scalability support in video coding
Wang, US 2014/00092963 A1, discloses signaling of regions of interest and gradual decoding refresh in video coding 
Chujoh et al., US 2021/0400285 A1, discloses video decoding apparatus and video coding apparatus

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS G GEROLEO whose telephone number is (571)270-7206.  The examiner can normally be reached on M-F 7:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Francis Geroleo/Primary Examiner, Art Unit 2485